 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6
 7   Attorneys for Defendant Scott Daniel Warren

 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10
     United States of America,                    )
11                                                )    No. 18-cr-00223-RCC(DTF)
                   Plaintiff,                     )
12                                                )    DEFENDANT’S  RESPONSE                   TO
13   vs.                                          )    GOVERNMENT’S  MOTIONS                    IN
                                                  )    LIMINE
14   SCOTT DANIEL WARREN,                         )
15                                                )
                   Defendant.                     )
16                                                )
17
18          The government has filed 5 motions in limine (Docs 214, 215, 216, 217, and 220).

19   Several of these are based on overly narrow assumptions about the nature of the defenses

20   being asserted; others merely ask the Court to apply the rules of evidence. Accordingly,

21   the Court should deny these motions; if the Court determines, during trial, that evidence is

22   not admissible in the context of the case as it develops, it can exclude it then. Moreover, if

23   the government opens the door to evidence by its own conduct, a ruling would be needed

24   at that time. Currently, because of the government’s failure to abide by its disclosure

25   agreement, it is unclear what the government’s evidence will be.

26   RFRA DEFENSE (Doc. 214)

27          The government argues that if the defendant’s evidence will be insufficient to

28   support an asserted defense as a matter of law, no evidence supporting that defense should



                                                   1
 1   be allowed. Defendant does not disagree with this proposition as a general matter. He does,

 2   however, dispute the government’s characterization of the testimony already presented and

 3   its relationship to the prima facie case, in light of this Court’s existing findings.

 4          Magistrate Judge Velasco held an evidentiary hearing on Dr. Warren’s pretrial

 5   motion to dismiss Counts 2 and 3 pursuant to the Religious Freedom Restoration Act

 6   (RFRA). He subsequently issued a report and recommendation containing findings of fact

 7   that neither party objected to, including a finding that the defendant (and his father) believe

 8   “that the Earth is their house of worship and they respect the dignity and wishes of all they

 9   encounter. A key element of the Defendant’s belief system is to help others in distress to

10   the point of being a duty or compulsion.” (Doc. 81 at 2). The Court recognized his views

11   at “religious beliefs,” which it categorized as being “in the nature of animism.” Id. The

12   Court found that “Defendant’s belief is a somewhat modified Golden Rule, in that he has

13   a compulsion to help those in their immediate need, i.e. food, water, and medical aid. His

14   beliefs do not seem to reach assistance for the ultimate goal. He believes he will help people

15   where they are, but not help them get to their ultimate destination.” Id. Finally, the Court

16   recognized that “[t]he Defendant, along with others who have similar beliefs in part,

17   utilizes the property known as The Barn to exercise his religious beliefs of assisting people

18   in distress.”

19          This Court then ruled that it could not determine pretrial whether RFRA protected

20   Dr. Warren’s conduct because factual disputes remained about what conduct he in fact

21   undertook, and resolving those questions implicates “a trial on the general issue.” Doc. 127

22   at 5. For instance, the Court could not determine pretrial whether Dr. Warren’s conduct

23   extended beyond the alleged acts of providing “food, water, bed(s) and clean clothing”

24   (id.), or whether the two migrants were “in need.” Id. at 6. The Court ruled that resolving

25   these questions, which would determine whether RFRA provided protection, was “the

26   province of the jury.” (Doc. 127 at 7). Accordingly, Dr. Warren has proposed a jury

27   instruction directing the jury to determine whether his conduct was limited to that

28   encompassed by the religious beliefs this Court has already found he holds.



                                                    2
 1          This case is unusual among RFRA cases; typically, no dispute exists about the

 2   defendant’s actions, and the questions are limited to what the defendant’s beliefs are, and

 3   whether the government truly needs to enforce the law in this manner. Here, because

 4   harboring is a somewhat abstract concept (as opposed to, say, possession of marijuana), a

 5   defendant could theoretically commit the crime in a variety of ways, some of which may

 6   constitute religious exercise and some of which may not. In other words, an assertion that

 7   the defendant took certain actions and they were a religious exercise does not necessarily

 8   answer the question of whether (1) he is actually guilty of the charged crime and (2) all of

 9   is allegedly criminal actions were part of the religious exercise. Either way, it is for the

10   government to prove what actions the defendant took that allegedly violate the law,

11   especially because the complaint is limited to allegations that are encompassed in his

12   religious beliefs, and the indictment contains no factual allegations, but merely a recitation

13   of the elements of the crime. Because the remaining questions concerning whether Dr.

14   Warren’s conduct was limited to that which was compelled by his religious beliefs all

15   depend on that what the government chooses to present, Dr. Warren cannot reasonably be

16   required to offer any further proof on this point at this juncture. Nothing about the fact that

17   this is an affirmative defense requires Dr. Warren to prove a negative, i.e., that he did not

18   do any number of other things never mentioned in any charging document that are not part

19   of his religious exercise, such as actively assisting migrants with getting to some ultimate

20   destination, or affirmatively concealing them from immigration authorities. It is for the

21   government to prove any actions it believes he took that violate the law.

22          The Court may only preclude a defense if the evidence shows that the defendant

23   cannot establish it. Here, Dr. Warren has already established that he can receive this

24   protection; the only question that remains is whether the government will seek to prove,

25   and succeed in proving, that his conduct encompassed actions beyond the assistance

26   mandated by his religious beliefs. Because the jury will ultimately be tasked with

27   determining whether all of Dr. Warren’s allegedly illegal conduct was an exercise of his

28   religious beliefs, even though the nature of those beliefs has already been determined by



                                                   3
 1   the Court, the defense must be permitted to provide some context for this determination,

 2   including the religious nature of the actions in question.

 3          The government also claims that Dr. Warren “refused to testify regarding the second

 4   prong of his prima facie case,” i.e., substantial burden (Doc. 214 at 2). Substantial burden,

 5   however, is a question of law for the court; it is not a question of fact, and need not be

 6   supported by specific testimony. See Guam v. Guerrero, 290 F.3d 1210, 1212 (9th Cir.

 7   2002). Indeed, Dr. Warren’s position at the time was, and has remained, that a criminal

 8   prosecution for actions that are taken as a religious exercise constitutes a substantial burden

 9   as a matter of law. And in any event, even if Dr. Warren had testified about the actions he

10   undertook that day, the Court’s primary concern would have remained: that the government

11   could still seek to prove that he committed other acts beyond those he identified as part of

12   his religious practice, and this Court has determined that that must occur at trial.

13          The government also objects that the testimony of various witnesses it believes

14   might be offered to support the RFRA claim are irrelevant (Doc. 214 at 3). These claims

15   are repeated in a separate motion the government filed at the same time; Dr. Warren will

16   address those claims in conjunction with the separate motion.

17          Finally, the government argues that defendant should not be permitted to testify only

18   about his religious beliefs while invoking his Fifth Amendment privilege. Because he was

19   already permitted to offer testimony about his religious beliefs at a pretrial hearing in this

20   case and the Court already made factual findings about the nature and requirements of his

21   religious beliefs, and the government did not object to the findings made in this regard, he

22   does not face the dilemma of having to surrender his Fifth Amendment right in order to

23   preserve his RFRA rights. Accordingly, if he chooses to testify at trial, he will not be

24   seeking to limit his testimony

25
26   TESTIMONY OF CERTAIN WITNESSES (Doc. 215)

27          The government has also moved to preclude the testimony of seven witnesses by

28   asserting without explanation that “nothing in their testimony goes to any element of the



                                                   4
 1   charged offenses or any defense.” (Doc. 215 at 3). This bare assertion ignores the scope of

 2   the charges the government has brought.

 3          Regarding Count 1 (conspiracy), the indictment (Doc. 26) alleges that a conspiracy

 4   occurred “From a date unknown to on or about January 17, 2018,” and that Dr. Warren

 5   conspired “with various other persons known and unknown to the grand jury” to transport

 6   and harbor two individuals. Dr. Warren moved for a Bill of Particulars, seeking to have the

 7   government specify who Dr. Warren allegedly conspired with (Doc. 35); the government

 8   refused to identify even a single co-conspirator (Doc. 46) and the Court denied the motion

 9   without explanation (Doc. 56). Conspiracy charges can frequently sweep in large amounts

10   of evidence not immediately connected to the particular substantive crime at issue; this is

11   especially so where the government remains unwilling to define the scope of what it

12   alleges, either by date or by who supposedly conspired. If the government wanted the

13   defense to present a narrower case, it could have provided more information about what it

14   is accusing Dr. Warren of.

15          Given the potential breadth of the government’s evidence on the conspiracy charge,

16   Dr. Warren necessarily intends to present evidence about the nature of, and reasons for, his

17   communications and coordination with a wide swath of his colleagues and associates. In

18   order to understand the explicitly non-criminal nature of the various humanitarian

19   collaborations in which Dr. Warren engages, the jury will require some context for the his

20   activities, including information about the dangers facing the population to whom they

21   provide humanitarian aid and the reasons why his various activities are necessary to that

22   work. Without this context, it would be difficult for any jury to understand what he is

23   actually doing and why—which is crucial for the jury to see that the goals of any

24   collaboration do not include the commission of any crimes. Evidence of the real and serious

25   nature of the crisis he and his colleagues address will corroborate testimony that their work

26   is indeed humanitarian in nature and urgent in character, and call into question the

27   government’s anticipated characterization of various activities as aimed at encouraging

28   illegal immigration rather than at responding to the crisis they see unfolding around them



                                                  5
 1   every day. Accordingly, the testimony of Dr. Edgar McCullough,1 Dr. Gregory Hess, and

 2   Dr. Robin Reineke is directly relevant to Dr. Warren’s defenses.

 3            Regarding Counts 2 and 3 (harboring), the Ninth Circuit recently clarified that

 4   harboring requires “an instruction that the defendant intended to violate the law.” United

 5   States v. Tydingco, 909 F.3d 297, 304 (9th Cir. 2018). Because the government must prove

 6   that the defendant intended to violate the law, evidence that he was in fact earnestly

 7   attempting to avoid violating any laws, including evidence regarding the protocols Dr.

 8   Warren was following, the legal training he has both received and provided, and the

 9   information he and his colleagues have received regarding law enforcement agencies’

10   positions on what activities were and were not permissible, is directly relevant to an

11   element of the offense. Accordingly, no basis exists to preclude the testimony of Margo

12   Cowan or Andy Silverman.

13            Additionally, the government has provided a witness list that includes eight agents

14   of the United States Border Patrol. As with any witness the opposing party calls, Dr.

15   Warren is entitled to present evidence bearing on their credibility, including evidence of

16   bias or motive to fabricate or lie. Evidence about public criticism of the agency by a group

17   with whom Dr. Warren is associated is directly relevant to the credibility of these eight

18   witnesses. Moreover, the government’s exhibit list includes reports by several agents

19   intimating that they suspect No More Deaths volunteers of removing items from the Barn

20   between the time of Dr. Warren’s arrest and the execution of the search warrant five days

21   later. The report will provide the jury with context for understanding what reasons (other

22   than the government’s implication of attempts to conceal wrongdoing) No More Deaths

23   volunteers might have for wishing to keep certain information out of the hands of the

24   Border Patrol. Accordingly, the testimony of Maryada Vallet is relevant to rebut the

25   government’s anticipated arguments.

26            Finally, the government claims the proposed testimony of Rev. Bethany Russell-

27   Lowe is irrelevant. But her testimony is relevant for at least two reasons. First, Dr. Warren

28   1
         The government incorrectly identifies this witness as “Edward” McCullough.


                                                   6
 1   is asserting a religious freedom defense. Rev. Russell-Lowe’s testimony will provide the

 2   jury with necessary context for understanding the work of No More Deaths as a religious

 3   practice rooted in principles widely shared among people of faith, including principles

 4   explicitly articulated by Dr. Warren. Because the Court heard Dr. Warren’s testimony on

 5   this question pretrial, some testimony about how and why desert humanitarian aid work is

 6   connected to these spiritual beliefs, including those specifically articulated by Dr. Warren,

 7   will be immensely helpful to them in evaluating this defense. And the fact that something

 8   has been previously established and need not be proven to this jury does not prevent the

 9   parties from presenting some evidence on it to assist the jury’s evaluation. For example, in

10   death penalty cases, if a death sentence is reversed and a court must conduct a retrial of the

11   penalty phase only, the government is routinely permitted to present evidence about the

12   crime, even though the defendant’s guilt and death eligibility are already proven.

13          Second, again, the government has refused to provide any information about the

14   scope of the conspiracy it is alleging. Accordingly, as of now, Dr. Warren must proceed as

15   though any and all aid activities he coordinates through any group or network are

16   potentially relevant to the government’s unspecified accusation. Accordingly, testimony

17   about the relationship between the work Dr. Warren does with No More Deaths and the

18   organization that sponsors it is potentially vital to the jury’s understanding of the non-

19   criminal nature of the relationships surrounding this work.

20          In sum, as a consequence of the government refusing to narrow the universe of

21   evidence it may choose to present against Dr. Warren concerning his work with others, Dr.

22   Warren is and must be prepared to present similarly wide-ranging evidence about who he

23   actually works with and for what legitimate purposes. If this evidence is more wide-ranging

24   than the government would like this trial to be, that is a problem of its own making. It

25   clearly cannot have it both ways: limit the defense’s potential evidence while at the same

26   time refusing to explain the scope or even the persons allegedly involved in the alleged

27   conspiracy.

28



                                                   7
 1   Jury Nullification (Doc. 216)

 2          The government insists, without explanation, that arguing that “humanitarian aid is

 3   never a crime” constitutes an argument for jury nullification. It never explains how or why

 4   it thinks these two things are equivalent, and they obviously are not.

 5          As an initial matter, the government invokes the Ninth Circuit case United States v.

 6   Millis, 621 F.3d 914 (9th Cir. 2010), apparently in an attempt to assure this Court that

 7   because the defendant in that case and Dr. Warren are both part of No More Deaths, the

 8   fact that the defendant in Millis asserted that argument means Dr. Warren will too. But the

 9   government ignores the other obvious implication of the Ninth Circuit’s discussion: it

10   seemed to find nothing wrong with the defendant making that argument.

11          In any event, whatever other defendants may have argued in other cases, and

12   whatever members of the public may say about this case outside of the courtroom, this

13   Court must assess any arguments presented in this case in the context in which they are

14   made. Here, the government has charged Dr. Warren with two crimes, both of which

15   require intent to commit a crime. Arguing that actions undertaken by Dr. Warren were acts

16   of humanitarian aid and therefore do not constitute crimes, in this context, is nothing like

17   an argument for jury nullification; it is an application of logic. The required criminal mental

18   states are incompatible with purely humanitarian motivations, and thus by asserting that

19   humanitarian aid is not criminal, the defense would only be arguing to the jury that if it

20   believes the defendant’s explanation that his actions were motivated by humanitarian

21   concerns, it cannot find that the government has proven all the elements of the charged

22   crimes. That is not jury nullification; that is an argument about application of the law to

23   the facts.

24          Finally, none of the cases the government relies on address what defense counsel

25   may argue. In United States v. Powell, 955 F.2d 1206, 1213 (9th Cir. 1991), the Court

26   simply held that a district court did not abuse its discretion in refusing to instruct the jury

27   that it could “disregard the strict requirements of the law” based on “the values involved in

28   this case.” And in United States v. Navarro-Vargas, 408 F.3d 1184, 1202-06 (9th Cir. 2005),



                                                   8
 1   the Court held that it did not violate the Fifth Amendment to instruct a grand jury that it

 2   “should vote to indict” if the evidence was sufficiently strong or that it “cannot judge the

 3   wisdom of the criminal laws enacted by Congress.” The government cites no authority for

 4   the proposition that it is improper for defense counsel to argue that certain types of conduct

 5   are not criminal. There is a vast difference between a Court explicitly instructing a jury

 6   that they may disregard the law if they don’t think it’s fair, and defense counsel making a

 7   legitimate, logical argument that actions undertaken only with the intent to protect the life

 8   and health of others do not violate criminal laws.

 9
10   Irrelevant Evidence (Doc. 217)

11      The government argues that two items the defense has disclosed—a video produced by

12   Vice TV and an autopsy report—are irrelevant to this case. But just because the

13   government does not understand exactly how they tie in does not mean that they will not

14   be relevant to the defense.

15      Again, the government has charged Dr. Warren with conspiring during an open-ended

16   time period with individuals it refuses to identify. Depending on what the government

17   actually introduces at trial, these items may very well be relevant, as they will provide an

18   alternative narrative to explain certain actions and communications that the government

19   may suggest to the jury constituted part of a criminal conspiracy. If, in the context of the

20   trial and testimony that the defense offers to explain how the video and autopsy report

21   refute the government’s allegations, the Court determines they do not meet the relevance

22   threshold, it can of course exclude them at that time. But it cannot exclude them now,

23   before the government has even fully revealed its theory of the conspiracy, and the defense

24   is not required to provide a detailed explanation of exactly how it intends to use these items

25   at trial at this juncture.

26      The same is true of the autopsy report. The government insists “[t]here is no evidence

27   that this individual was involved in the events underlying this case or that his autopsy is

28   relevant to any fact of consequence in this case.” (Doc. 217 at 2). But the government has



                                                   9
 1   not yet heard the testimony of defense witnesses about the events on the days in question,

 2   so it has absolutely no way to know whether the evidence will in fact tie this autopsy to

 3   those events.

 4      Finally, the government asserts that both items constitute hearsay. But whether or not

 5   evidence is hearsay depends on the purpose for which it is introduced. Statements are not

 6   hearsay unless a party offers them “to prove the truth of the matter asserted in the

 7   statement.” Fed. R Evid. 801(c)(2). The government has no idea for what purpose these

 8   items might be offered, and thus no basis at this juncture for asserting that they are

 9   inadmissible hearsay. For instance, out-of-court statements offered to prove their effect on

10   the listener, or the simple fact that they were made without regard to their truth, are both

11   admissible. If the defense attempts to introduce these items at trial and the government at

12   that point has reason to believe they are being offered to prove the truth of matters asserted

13   therein, it can raise a hearsay objection at that time, and the Court can make the necessary

14   determination.

15
16   Self-Serving Hearsay Statements (Doc. 218)

17          The government asks this court to preclude Dr. Warren from “introducing his own

18   self-serving, out-of-court statements through any method” (Doc. 2018 at 1). But the

19   government has not identified any particular evidence it is seeking to preclude; rather, this

20   motion constitutes, in essence, a motion for the Court to apply the rules of evidence if and

21   when the defendant attempts to introduce something that the government contends might

22   be inadmissible. There is no reasonable way for the defendant to respond to, or the court

23   to rule on, a motion preemptively seeking to apply existing rules that will apply anyway to

24   unspecified evidence. Accordingly, the Court should deny the government’s motion, and

25   rule on any objections the government makes to specific evidence at trial.

26
27   Selective Enforcement (Doc. 220)

28          The government argues that the defense must be precluded from offering any



                                                  10
 1   evidence about selective enforcement because Federal Rule of Criminal Procedure 12

 2   requires a different claim (selective prosecution) to be raised before trial, and because “any

 3   evidence or argument going to selective enforcement is entirely irrelevant.” (Doc. 220 at

 4   2). As an initial matter, the difference between selective prosecution, which is covered by

 5   Rule 12, and selective enforcement, which is not, is important here. Selective prosecution

 6   claims implicate decisions by prosecutors—government attorneys. The motivations of

 7   those attorneys do not have any bearing on the actual evidence presented at trial. But where

 8   the claim is selective enforcement, the challenged actions are those of testifying law

 9   enforcement officers, and their motivations can influence the evidence in a case.

10   Accordingly, a rule for selective prosecution does not govern selective enforcement.

11          The government’s motion is vague as to what exactly it is seeking to preclude. Dr.

12   Warren does not intend to ask the jury to consider whether the government selectively

13   enforced the law against Dr. Warren in violation of his equal protection rights; as the

14   government correctly asserts, this Court has already ruled on that issue (although its ruling

15   did not specify whether it found the claim not proven on the discriminatory intent prong or

16   the discriminatory effect prong).

17          Evidence regarding Border Patrol agents’ bias against Dr. Warren and No More

18   Deaths is, however, deeply relevant to their credibility as witnesses against Dr. Warren,

19   both in their bias and motivation to testify and write reports untruthfully and in their

20   assumptions about No More Deaths volunteers’ motivations. Dr. Warren is entitled to

21   present to the jury evidence about what reasons other than alleged criminal behavior the

22   Border Patrol may have had for its various actions against him and the assumptions and

23   conclusions the agents drew about the things they observed.

24
        Dated this 24th day of May, 2019
25
26                                                     KUYKENDALL & ASSOCIATES

27                                                     By /s/ Amy P. Knight________
28                                                            Gregory J. Kuykendall



                                                  11
 1                                                           Amy P. Knight
                                                             531 S Convent Avenue
 2                                                           Tucson, AZ 85701
 3                                                           Attorneys for Defendant Scott
                                                             Daniel Warren
 4
 5
 6                                 CERTIFICATE OF SERVICE
 7
            I certify that on May 24, 2019, I electronically transmitted a PDF version of this
 8   document to the Clerk of Court using the CM/ECF System for filing and for transmittal
     of a Notice of Electronic Filing to the following CM/ECF registrants:
 9
10          Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
            Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
11          United States Attorney’s Office
12          405 W. Congress, Suite 4800
            Tucson, AZ 85701
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 12
